Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NON-FINAL OFFICE ACTION
 	This Office Action addresses U.S. Application No. 16/654,665, which is a reissue of U.S. Application No. 15/168,676 (hereinafter, the '676 application), entitled “NONVOLATILE SEMICONDUCTOR MEMORY DEVICE AND MEMORY SYSTEM”, which issued as U.S. Patent No. 9,792,983, (hereinafter, the '983 patent).  
Claims 1-23 are pending.  Claims 1-17 are original or amended patent claims.  Claims 18-23 were added in a preliminary amendment filed October 16, 2019. 

PRIOR OR CONCURRENT PROCEEDINGS
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

DRAWING OBJECTIONS
 	The drawings are objected to for the following reasons:
 	The drawings are not in accordance with 37 CFR 1.84(l), which states,  “Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined … This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views”.   The current drawings are not uniformly thick and well-defined.  These are some examples:

    PNG
    media_image1.png
    174
    130
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    156
    306
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    147
    137
    media_image3.png
    Greyscale


	The drawings are not in accordance with 37 CFR 1.84(p)(3), which states, “Numbers, letters, and reference characters … should not cross or mingle with the lines.” Note for example, Figure 3, wherein “PARAMETER” mingles with a line.

    PNG
    media_image4.png
    149
    251
    media_image4.png
    Greyscale

 	The drawings are not in accordance with 37 CFR 1.84(p)(3), which states, “Numbers, letters, and reference characters … should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct.”  For example, “Free” should be underlined in these shaded areas:

    PNG
    media_image5.png
    90
    219
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    97
    310
    media_image6.png
    Greyscale


Corrected drawing sheets are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. 
Each amended drawing should be labeled “Amended”.  
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 
If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 	Note 37 CFR 1.173 for reissue drawing amendments.  Note also MPEP 1413.

SPECIFICATION
The disclosure is objected to because of the following informalities: 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed, such as “MEMORY DEVICE AND MEMORY SYSTEM HAVING AN ON-DIE TERMINATION CIRCUIT WITH A VARIABLE RESISTOR”.
In the Abstract, “resistor” should replace “registor”.
Changes to the specification, other than to the claims, must be made by submission of the entire text of an added or rewritten paragraph, including markings pursuant to 37 CFR 1.173(b)(1).
Appropriate correction is required.  

CLAIM SUPPORT
 		In accordance with 37 CFR 1.173(c), the reissue applicant must provide an explanation of the support in the disclosure of the patent for the changes made to the claims.  The explanation of support must be on page(s) separate from the page(s) containing the amendment.  
The remarks attached to the amendment of October 16, 2019 include only general citations for each claim. As noted in MPEP 1453(V)(D), “per 37 CFR 1.173(c), each change made in the claim must be accompanied by an explanation of the support in the disclosure of the patent for the change”. Thus, a proper explanation of support for each limitation of each of the amended claims is required in response to this Office action.  
 		Note MPEP 1411.02.  Note also the examples in MPEP 1453(V)(D).

CONSENT
The Consent of Assignee filed October 16, 2019 has been entered and acknowledged.

CLAIM OBJECTIONS
Claims 7, 8 and 17 are objected to for the following minor informalities:
In claims 7 and 8, line 5, “indicates as inoperable” is incorrect grammar, inasmuch as “inoperable” does not have a subject to modify (cf, proper language in claim 23).
In claim 17, line 3, “while a read enable signal to enable data reading is asserted” is in correct grammar.   This should probably be written as “while asserting a read enable signal to enable data reading”.
Appropriate correction is required.

OBJECTIONS BASED ON DEFECTIVE OATH/DECLARATION
The statement of error in the declaration filed December 18, 2019 is as follows:
“In error, patentee claimed less than there was a right to claim in the patent. For example, claim 1 recites, inter alia, ‘a resistance of the variable resistor of the on-die termination circuit being set at different values...’ which added independent claim 18 does not. Accordingly, claim 18 is broader than claim 1 in at least this regard. Claim 18 is supported by the patent specification, but in error was inadvertently not previously presented.”

The reissue declaration is objected to as defective for the following reasons.  
As stated in the declaration, claim 1 does recite: 
“a resistance of the variable resistor of the on-die termination circuit being set at different values”.  

Claim 18, on the other hand, recites 
“the on-die termination circuit including:
a first switching element,
a first variable resistor …
a second variable resistor, and …
resistances of the first variable resistor and the second variable resistor are set at a first value when the enabling signal is received while a control signal is asserted and at a second value, different from the first value”

As shown above, claim 18 does teach the cited limitation of claim 1 and is not broadening in that regard.  In fact, there appears to be no broadening of any kind in the claims filed October 16, 2019.  The reissue is a narrowing reissue.
Thus, the statement of error is not in accordance with 37 CFR 1.175(a), which requires that the declaration “specifically identify at least one error pursuant to 35 U.S.C. 251 being relied upon as the basis for reissue”.  

Note:  The following language is suggested to overcome the objection based on a defective declaration –
“This is a narrowing reissue application.  
For example, original patent claim 1 recites, inter alia, ‘a resistance of the variable resistor of the on-die termination circuit being set at different values...’   
Newly added independent claim 18 recites, inter alia, ‘the on-die termination circuit including: a first switching element, a first variable resistor … a second variable resistor, and … resistances of the first variable resistor and the second variable resistor are set at a first value when the enabling signal is received while a control signal is asserted and at a second value, different from the first value’.


REJECTIONS BASED ON DEFECTIVE OATH/DECLARATION
 	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

 	Claims 1-23 are rejected as being based upon a defective reissue declaration under 35 U.S.C. §251.  The declaration is defective for the reasons set forth above with regard to the objections to the declaration.  See 37 CFR 1.175. 

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations that use the word “means” (or “step”) will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations that do not use the word “means” (or “step”) will not be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Any claim limitations that use the words “means for” and also limitations that do not use the word “means,” will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, if the claim limitation(s) use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	
Three Prong Analysis
To invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, a claimed phrase must meet the three prong analysis as set forth in MPEP § 2181, subsection I.
	(A)	Regarding Prong (A), the MPEP states:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function....


control signals 
control circuit
enable signal
controller
signal 
read enable signal 
memory unit
Note: 	With regard to the claimed “control circuit”, the circuitry as claimed, combined with a description of the function of the circuits (switching on power), should provide sufficient structure to one of ordinary skill in the art.  See Mass. Inst. of Tech., 462 F.3d at 1355-1356, 80 USPQ2d at 1332 (“circuitry” is generally determined to have sufficient structure).  However, because the claimed “control circuit” does not include sufficient structure in the claims themselves, this limitation also meets Prong (A) of the analysis.
(B)	Regarding Prong (B), the MPEP states:

(B) 	the term "means" or "step" or the generic placeholder is modified by
functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"...

Any functional language for the above claim limitations is listed below.  
control signals (“to control”)
control circuit (“configured to”)
enable signal (“to enable”
controller (“configured to”, see claim 10)
signal (“for”)
read enable signal (“to enable reading”)
memory unit (no functional language)
The limitation “memory unit” does not meet Prong (B) and will not be further considered in this analysis.  Each of the other limitations meet Prong (B) of the analysis.
(C)	Regarding Prong (C), the MPEP states:

(C) 	the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

With regard to where the limitations may be found in the disclosure, note the following:
control signals (in Figure 3, the read enable signal is a control signal, and in this circumstance, the clock signal may also be considered a control signal, thus providing support for plural control signals)
control circuit (for controlling the ODT; see Figure 3, element 52)
enable signal controller (see Figure 3, controller 100, and note an example of non-generic operation of the controller 100 in column 5, lines 4-9)
signal (a “signal for enabling” does not have adequate structure if distinct from the “enabling signal”; but if these are the same, then the structure is the same as, for example, the read enabling signal; 
read enable signal (note the operation of the read enable signal in Figure 9)
Thus, these limitations do not meet Prong (C) of the analysis and thus do not invoke 35 U.S.C. § 112, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

Note:	In order to rebut any future assertion that the claimed “signal” invokes 35 U.S.C. § 112, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant must either (a) amend the claims or (b) show where in the disclosure adequate structure for these limitations is found (cf. the section on “Claim Support” above) or (c) both.

CLAIM REJECTIONS - 35 USC § 112, 2nd PARAGRAPH
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

(2)	In claim 1, lines 6-7 recite “an on-die termination circuit connected to at least one of the first, second and third terminals”.  However, it is unclear how the operations of lines 8-11 would work in the case where the ODT is connected to only the first terminal or to only the second terminal.
(3)	In claim 1, lines 10-11 indicate that whether “a control signal” is asserted or deasserted determines the resistance of the variable resistor.  Also, lines 6-7 indicate that the ODT may be connected to any one of the three terminals (each of which receives control signals, as stated in line 3). Thus, according to the claim, the clock signal, or even the received data, could determine the resistance of the variable resistor.
(4)	In claim 6, the control circuit enables the ODT circuit “only when a chip enable signal for the memory device is deasserted” (emphasis added).  However, in claim 1, the control circuit is configured to enable the ODT circuit in response to “an enabling signal”.  Thus, unless the “chip enable signal” of claim 6 is the “enabling signal” of claim 1, there is a contradiction.  Clarification is required.
(5)	In claims 7 and 8, line 2, the phrase “setting information of operability” is unclear.
(6) 	In claims 7 and 8, lines 2-3, the structure of the sentence makes it unclear whether “when” is meant to reference “stores” or  whether it is meant to reference “operability”.

(8)	In claim 10, there should be a distinction between “a signal for enabling” in line 11 and “an enabling signal” in line 13, to avoid confusion, such as “a first enabling signal” or a “a memory enabling signal” vs “a second enabling signal” or “an on-die termination circuit enabling signal”, etc.
(9)	In claim 12, “deasserts the enabling signal” is confusing, because in claim 10, it is the “signal for enabling” that is deasserted and in claim 10, the “enabling signal” appears to have a different function from the “signal for enabling”.
(10)	In claim 12, the deassertion of the enabling signal occurs “upon disabling of the first semiconductor memory module” but in claim 10, this deassertion must occur “while the first nonvolatile semiconductor memory module is enabled”.  Clarification is required.
(11)	In claims 13 and 14, as presently written, it appears that the controller transmits the enabling signal to a first nonvolatile memory that is already enabled.  Clarification is required.
(12)	In claim 15, it is unclear how “a signal” may be two separate signals, i.e., both “a write protection signal” and “the enabling signal”.  The claim should probably be rewritten as “transmits a signal to a terminal of the second nonvolatile semiconductor memory module, either as a write protection signal … or as the enabling signal ….”
(13)	In claim 17, as presently written, it appears that the controller transmits the enabling signal to a first nonvolatile memory that is already enabled.  Clarification is required.

Claims 18-23 should be corrected in a manner similar to any corrections to claims 1-9.


PRIOR ART
No rejection based on prior art is deemed necessary at this time, as none of the prior art references made of record appear to teach or suggest, either alone or in combination, each and all of the limitations of the present claims. 


ALLOWABLE SUBJECT MATTER
As indicated above, claims 1-23 appear to contain subject matter that is neither taught nor suggested by the prior art of record. 
In general, the specific field of the invention, i.e., enabling or disabling an on-die termination circuit via control and clock signals and a variable resistor was well known in the prior art.  
As an example, prior art reference Kim, U.S. Patent Application No. 2008/0164904, appears to be relevant to the claims, stating:


With reference to claim 1, for example, Kim teaches a memory device (note Figure 4), comprising: a nonvolatile semiconductor memory cell array (the array of Kim is volatile DDR); a plurality of terminals through which control signals are received to control the memory device (note Figure 4), the plurality of terminals including a first terminal to receive data, a second terminal to receive a clock signal (note Figure 2, CKE), and a third terminal to receive a read enable signal (the Kim reference focuses on the write command signals; note, e.g., paragraph [0019]); an on-die termination circuit connected to at least one of the first, second, and third terminals and having a variable resistor (note the abstract, “A termination circuit connects a termination resistance to an impedance adjusting node in response to the ODT driving signal”); and a control circuit configured to enable the on-die termination circuit in response to an enabling signal to enable the on-die termination circuit, a resistance of the variable resistor of the on-die termination circuit being set at different values depending on whether a control signal is asserted or deasserted when the enabling signal is received (not taught by the Kim reference).
Thus while Kim did explicitly teach a variable resistance for the on-die termination circuit, and operating under the assumption that it would have been obvious to modify Kim to work with non-volatile memory as opposed to volatile DDR and that the same control set up for writes would have applied similarly for reads, nevertheless, neither Kim nor the other references made of record taught or suggested the claimed 
Thus, the invention is distinguished from the prior art of record.


CONCLUSION
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to B. James Peikari whose telephone number is (571)272-4185.  The examiner can normally be reached on M-F 8:30am - 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski, SPE Art Unit 3992, can be reached at (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B. James Peikari/
Primary Examiner
Art Unit 3992
Conferees: 
/C.M.T/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992